Title: To John Adams from Oliver Ellsworth, 3 April 1790
From: Ellsworth, Oliver
To: Adams, John


				
					Mr. President: 
					April 3, 1790
				
				I am commanded to inform the Senate, that the President of the United States did, on the 2d of April, approve of, and affix his signature to, “An act to accept a cession of the claims of the state of North Carolina to a certain district of western territory.”

I am also commanded to communicate to the Senate, a written message from the President of the United States.

				
					
				
				
			